Case 2:19-cr-20026-GAD-EAS ECF No. 132, PageID.1032 Filed 01/07/20 Page 1 of 1




                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

United States of America,

        Plaintiff,
                                               No. 19-20026
v.
                                               Hon. Gershwin A. Drain
D3 – Phanideep Karnati

      Defendant.
______________________/

                     United States Motion to Strike Pleading (#129)

     On January 2, 2020, the United States filed a sentencing memorandum in the

above-captioned case. (R.129: Government sentencing memorandum). The United

States neglected to redact a portion of the memorandum. Therefore, the United

States hereby requests that the Court strike the pleading under Eastern District of

Michigan Local Rule 5.2, Appendix ECF, Rule 14. On January 7, 2020, the

United States sought and received defense counsel’s concurrence to the motion.

                                               Respectfully Submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

Dated: January 7, 2020                         s/Timothy P. McDonald
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               timothy.mcdonald@usdoj.gov
                                               (313) 226-0221
